DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–6 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0259136 A1.

Drawings
The drawings were received on 28 February 2022.  These drawings are unacceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode body that is present claim 5 must be shown or the feature(s) canceled from the claim(s). Paragraph [0026] indicates the electrode body is not illustrated in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1 and 3–6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the width gradually becomes narrower." Gradually is a relative term (https://www.oed.com/view/Entry/80444?redirectedFrom=gradually&) that  renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the width gradually becomes narrower."
Claims 3–6 is directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3–6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 3–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2013/0183571 A1, hereinafter Miyazaki).
Regarding claim 1, Miyazaki discloses a restraining member (4) that restrains a cell stack (10) in which a plurality of cells (1) are stacked (FIG. 4, [0054]), comprising:
a pair of restraining plates (4) having a plate-like shape (FIG. 4, [0054]),
wherein the restraining plate (4) includes plate body portions (4A) that face with the cell stack (10) when viewed in a first direction orthogonal to a stacking direction of the cell stack (10, [0054]); and
wherein the restraining plate (4) further includes plate fixing portions (4X) that are formed to continue to and be integrated with the plate body portion (4A, [0065]),
the plate fixing portions (4X) face with end members (3) disposed on both ends of the cell stack (10) in the stacking direction (FIG. 3, [0054]), and
the plate fixing portions (4X) fixed to the end members (3, [0068]);
a width of the plate body portion (4A) in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction that is orthogonal to the stacking direction and also orthogonal to the first direction (FIG. 4, [0065]); and
the plate body portion (4A) is curved such that the width becomes gradually narrower from the both end portions toward the center portion (FIG. 4, [0065]).
Regarding claim 3, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member:
wherein the both end portions have step portions in which the widths become narrower toward the center portion in the stacking direction (FIG. 4, [0065]).
Regarding claim 4, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member, wherein the cell stack (10) includes:
a front surface and a rear surface that face with each other in the stacking direction (FIG. 4, [0054]);
an upper surface and a lower surface that face with each other in the second direction (FIG. 4, [0054]); and
a left surface and a right surface that face with each other in the first direction (FIG. 4, [0054]);
the cell (1) has a square shape of a hexahedron and is formed by welding a lid member (12) forming the upper surface of the cell stack (10) to a bottomed cylindrical cell body (11, [0056]);
a height of the end member (3) is lower than a height of the cell (FIG. 7, [0054]);
a swelling portion (21) that swells in the stacking direction is provided in an upper portion of the end member (3, [0063]); and
a length of the step portion in the stacking direction is narrower on an upper side than on a lower side (FIG. 6, [0068]).
Regarding claim 5, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member:
wherein a height of the end member (3) is higher than a height of an electrode body that is present inside the cell (1, [0055]).
Regarding claim 6, Miyazaki discloses all claim limitations set forth above and further discloses a restraining member, wherein the cell stack (10) includes:
a front surface and a rear surface that face with each other in the stacking direction (FIG. 4, [0054]);
an upper surface and a lower surface that face with each other in the second direction (FIG. 4, [0054]); and
a left surface and a right surface that face with each other in the first direction (FIG. 4, [0054]);
the cell (1) has a square shape of a hexahedron and is formed by welding a lid member (12) forming the upper surface of the cell stack (10) to a bottomed cylindrical cell body (11, [0056]);
a height of the end member (3) is lower than a height of the cell (FIG. 7, [0054]);
a swelling portion (21) that swells in the stacking direction is provided in an upper portion of the end member (3, [0063]); and
in the plate body portion (4A), in the first direction, a center of the width of the center portion is positioned above centers of the widths of the both end portions (FIG. 4, [0054]).

Claim(s) 1 and 3–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (WO 2017/130706 A1; see English language equivalent, US 2021/0210821 A1; hereinafter Okada).
Regarding claim 1, Okada discloses a restraining member (15) that restrains a cell stack (16) in which a plurality of cells (1) are stacked (FIG. 1, [0042]), comprising:
a pair of restraining plates (15) having a plate-like shape (FIG. 1, [0044]),
wherein the restraining plate (15) includes plate body portions that face with the cell stack (16) when viewed in a first direction orthogonal to a stacking direction of the cell stack (16, [0045]); and
wherein the restraining plate (15) further includes plate fixing portions that are formed to continue to and be integrated with the plate body portion (FIG. 1, [0044]), face with end members (14) disposed on both ends of the cell stack (16) 
a width of the plate body portion in a center portion in the stacking direction is narrower than widths of both end portions thereof in a second direction that is orthogonal to the stacking direction and also orthogonal to the first direction (FIG. 1, [0044]); and
the plate body portion is curved such that the width gradually becomes narrower from the both end portions toward the center portion (FIG. 1, [0044]).
Regarding claim 3, Okada discloses all claim limitations set forth above and further discloses a restraining member:
wherein the both end portions have step portions in which the widths become narrower toward the center portion in the stacking direction (FIG. 1, [0044]).
Regarding claim 4, Okada discloses all claim limitations set forth above and further discloses a restraining member, wherein the cell stack (16) includes:
a front surface and a rear surface that face with each other in the stacking direction (FIG. 1, [0044]);
an upper surface and a lower surface that face with each other in the second direction (FIG. 1, [0044]); and
a left surface and a right surface that face with each other in the first direction (FIG. 1, [0044]);
the cell (1) has a square shape of a hexahedron and is formed by welding a lid member (12) forming the upper surface of the cell stack (16) to a bottomed cylindrical cell body (FIG. 2, [0043]);
a height of the end member (14) is lower than a height of the cell (FIG. 1, [0044]);
a swelling portion (14) that swells in the stacking direction is provided in an upper portion of the end member (14, [0044]); and
a length of the step portion in the stacking direction is narrower on an upper side than on a lower side (FIG. 1, [0044]).
Regarding claim 5, Okada discloses all claim limitations set forth above and further discloses a restraining member:
wherein a height of the end member (14) is higher than a height of an electrode body that is present inside the cell (1, [0044]).
Regarding claim 6, Okada discloses all claim limitations set forth above and further discloses a restraining member, wherein the cell stack (16) includes:
a front surface and a rear surface that face with each other in the stacking direction (FIG. 1, [0044]);
an upper surface and a lower surface that face with each other in the second direction (FIG. 1, [0044]); and
a left surface and a right surface that face with each other in the first direction (FIG. 1, [0044]);
the cell (1) has a square shape of a hexahedron and is formed by welding a lid member (12) forming the upper surface of the cell stack (16) to a bottomed cylindrical cell body (FIG. 2, [0043]);
a height of the end member (14) is lower than a height of the cell (FIG. 1, [0044]);
a swelling portion (14) that swells in the stacking direction is provided in an upper portion of the end member (14, [0044]); and
in the plate body portion, in the first direction, a center of the width of the center portion is positioned above centers of the widths of the both end portions (FIG. 1, [0044]).

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicants argue an express illustration of the "electrode body" that is formed within the cell is not necessary for understanding by one or ordinary skill in the art of the subject matter to be patented (P8/¶2). The drawings were objected to under 37 CFR 1.83(a), which states "[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims." Claim 5 recites the limitation "the height of the end member is higher than a height of an electrode body that is present inside the cell." Paragraph [0026] states "an electrode body (not illustrated)." The drawings do not show an electrode body that is present inside the cell, which is a feature specified in claim 5. Therefore, an express illustration of the "electrode body" that is formed within the cell is necessary for showing every feature of the invention specified in the claims.
Applicants argue Miyazaki does not disclose "wherein … the plate body portion is curved such that the width gradually becomes narrower from the both end portions toward the center portion" (P10/¶2, P11/¶1). Miyazaki discloses the plate body portion (4A) is curved such that the width becomes gradually narrower from the both end portions toward the center portion (FIG. 4, [0065]). As shown in the annotated figure below, Miyazaki discloses the described features. 

    PNG
    media_image1.png
    351
    852
    media_image1.png
    Greyscale

Therefore, Miyazaki discloses "wherein … the plate body portion is curved such that the width gradually becomes narrower from the both end portions toward the center portion."
Applicants argue the bind bars 4 are not curved such that the width gradually becomes narrower from the both end portions toward the center portion (P10/¶2). The bind bars are curved such that the width gradually becomes narrower from the both end portions toward the center portion as illustrated in the annotated figure above. Therefore, the bind bars 4 are curved such that the width gradually becomes narrower from the both end portions toward the center portion.
Applicants argue claims 3–6 are patentably because they ultimately depend from claim 1 and for their additionally recited elements (P12/¶1). claim 1 is not patentable as detailed above and Miyazaki discloses the additional elements as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725